DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the preliminary amendment filed January 07, 2019.
Claim 1 has been cancelled
Claims 2-21 have been newly submitted.
Claims 2-21 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19, 2019; May 06, 2019; June 26, 2019; September 27, 2019; October 03, 2019; November 12, 2019; June 23, 2020; August 21, 2020; and November 13, 2020 are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 2-10 recite a combination of devices and therefore recite a machine.
Claims 11-19 recite a series of steps and therefore recite a process.
Claims 20-21 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 2, 11, and 20, as a whole, are directed to the abstract idea of dynamically matching multiple transportation service providers to multiple transportation requests, which is a mathematical concept and a method of organizing human activity. The claims recite a mathematical concept because the identified idea is a mathematical calculations the claims are optimizing the assignment of transportation providers based on the locations of providers and requests. The claims recite a method of organizing human activity because the identified idea is a managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by dynamically updating transportation assignments to dispatch the optimal transportation service provider. The mathematical concept and method organizing human activity of “dynamically matching multiple transportation service providers to multiple transportation requests,” is recited by claiming the following limitations: receiving transportation requests, performing a first optimization, transmitting assignments, updating provider information, performing a second optimization, and transmitting updated assignments. The mere nominal recitation of a processor, a memory, a network, a user device, a provider device, and a non-transitory computer readable medium does not take the claim of the mathematical concept or method of organizing human activity grouping. Thus, the claim recites an abstract idea.
With regards to Claims 9, 18, and 21, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: performing the second optimization in a second tentative assignment period and a second service provider is identified to fulfill a second service provider in the second assignment period prior to being identified for the transport request.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 2, 11, and 20 recite the additional elements: a processor, a memory, a network, a user device, a provider device, and a non-transitory computer readable medium which are used to perform the receiving, transmitting, optimizing, and updating steps. These processor, memory, network, user device, provider device, and non-transitory computer readable medium limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of dispatching multiple transportation providers in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing taxi dispatch process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 2, 11, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a processor, a memory, a network, and a non-transitory computer readable medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.); processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services); and updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a processor (Specification [0136], [0138], [0141]), a memory (Specification [0136]), a network (Specification [0137]), a user device (Specification [0140], [0143]), a provider device (Specification [0140], [0143]), and a non-transitory computer readable medium (Specification [0031], [0136]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a processor, a memory, a network, a user device, a provider device, and a non-transitory computer readable medium. See MPEP 2106.05(f). The claims limit the field of use by reciting transportation services. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional 
Remaining Claims:
With regards to Claims 3-8, 10, 12-17, and 19, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 5, 7, 10-11, 14, 16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (U.S. P.G. Pub. 2009/0326991 A1), hereinafter Wei.

Claim 2. 
Wei discloses a computing system for managing a transport service, comprising: 
one or more processors (Wei [0094] processor); 
one or more memory resources storing instructions that (Wei [0095] memory), when executed by the one or more processors of the computing system, cause the computing system to: 
receive, over one or more networks (Wei [0039], [0082]), a transport request from a user device of a user indicating a start location (Wei [0080] End-User Mobile Platform (EMP) is an application installed on subscribers mobile devices; [0085] client requests a ride in the EMP and may use their GPS location as the pick-up address; [0087] user requests a ride on schedule); 
perform a first optimization process to identify a first service provider for the transport request based on the start location and a set of provider information maintained by the computing system, the identification of the first service provider for the transport request being associated with a tentative assignment period (Wei [0085] identify local affiliates in the area; [0087] unconfirmed request is sent to the nearest affiliate); 
in response to identifying the first service provider for the transport request, transmit a first set of assignment data to a first provider device of the first service provider (Wei [0085] confirm affiliates chauffer is able to pick up the client within thirty minutes; [0087] unconfirmed request sent to the nearest affiliate); 
update the set of provider information based on provider data received from a plurality of provider devices after identifying the first service provider for the transport request, the plurality of provider devices being configured to periodically transmit the provider data to the computing system over the one or more networks (Wei [0050] real time tracking data generates 
during the tentative assignment period associated with the identification of the first service provider for the transport request, perform a second optimization process based at least on the updated set of provider information to identify a second service provider for the transport request (Wei [0059] if the delay is serious determine whether there is another vehicle nearby; [0085] if the answer is no a search is made for more affiliates; [0087] if the affiliate does not accept a search is made for additional affiliates); and 
in response to identifying the second service provider for the transport request during the tentative assignment period, transmit a second set of assignment data to a second provider device of the second service provider and a set of cancellation data to the first provider device of the first service provider (Wei [0059] if the delay is serious the system determines if there is another vehicle nearby and if so, the current dispatch is stopped; [0086] client agrees with the rate and the ride is scheduled and confirmed; [0087], [0088] reservation is made).

Claim 5. 
Wei discloses all of the elements of claim 2, as shown above. Additionally, Wei discloses: 
wherein the first optimization process is performed to identify the first service provider for the transport request based on an estimated time of arrival at the start location indicated by the transport request, the estimated time of arrival being determined based on the set of provider information (Wei 0050] real time tracking data generates delay alerts; [0059] delay alert; [0085] confirm affiliates chauffer is able to pick up the client within thirty minutes).

Claim 7. 
Wei discloses all of the elements of claim 2, as shown above. Additionally, Wei discloses: 
wherein the second optimization process is performed to identify the second service provider for the transport request based on an estimated time of arrival at the start location indicated by the transport request, the estimated time of arrival being determined based on the set of updated provider information (Wei [0050] real time tracking data generates delay alerts; [0059] if the delay is serious determine whether there is another vehicle nearby).

Claim 10. 
Wei discloses all of the elements of claim 2, as shown above. Additionally, Wei discloses:
wherein the executed instructions further cause the computing system to repeatedly communicate with the plurality of provider devices to update the set of provider information (Wei [0045], [0050], [0068] real-time fleet tracking; [0086] track the drivers current location; [0092] real time fleet information on vehicle location and vehicle mechanical status).

Claim 11. 
Wei discloses all of the elements of claim 11 as shown above in claim 2.

Claim 14. 
Wei discloses all of the elements of claim 14 as shown above in claim 5.

Claim 16. 
Wei discloses all of the elements of claim 16 as shown above in claim 7.

Claim 19. 
Wei discloses all of the elements of claim 19 as shown above in claim 10.

Claim 20. 
Wei discloses all of the elements of claim 20 as shown above in claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Helms (U.S. 5,880,958), hereinafter Helms.

Claim 3. 
Wei discloses all of the elements of claim 2, as shown above. However, Wei does not teach the follow limitation, but Helms does teach: 
wherein the updated set of provider information includes information relating to a change of status of the second service provider (Helms Fig. 12 (Col. 17 Lines 27-39) initial optimization matching drivers to loads; (Col. 18 Lines 15-50) update matching optimization in response to fleet status updates such as a vehicle arriving ahead of schedule).
One of ordinary skill in the art would have recognized that applying the known technique of updating the matching optimization in response to fleet status updates of Helms to Wei would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Helms to the teaching of Wei would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such optimization in response to fleet status updates. Further, applying the updating optimizations in response to fleet status updates to Wei, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow a more efficient response to changes in the fleet status that will lead to a more optimal result because fleet status is an input in the optimization and changes in input would likely lead to a change in output. 

Claim 4. 
Wei in view of Helms teaches all of the elements of claim 3, as shown above. However, Wei does not disclose the follow limitation, but Helms does teach:
wherein the change of status of the second service provider corresponds to the second service provider entering an available state (Helms Fig. 12 (Col. 17 Lines 27-39) initial 
One of ordinary skill in the art would have been motivated to include the teachings of Helms in the system of Wei for the same reasons discussed above in claim 3.

Claim 12. 
Wei in view of Helms teaches all of the elements of claim 12 as shown above in claim 3.

Claim 13. 
Wei in view of Helms teaches all of the elements of claim 13 as shown above in claim 4.

Claims 6, 8-9, 15, 17-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Lerenc (U.S. P.G. Pub. 2013/0158861 A1), hereinafter Lerenc.

Claim 6. 
Wei discloses all of the elements of claim 2, as shown above. However, Wei does not teach the follow limitation, but Lerenc does teach: 
wherein the first optimization process is performed to identify the first service provider for the transport request based on information relating to one or more other transport requests of other users (Lerenc [0049], [0050] travel routes are weighted, ranked, and selected based on the number of passengers and the shortest travel time).
One of ordinary skill in the art would have been motivated to include the carpooling of multiple user requests for a single driver in order to better service customers during high demand with a relatively lower supply of drivers. It would have been obvious to one of ordinary skill in the art before 

Claim 8. 
Wei discloses all of the elements of claim 2, as shown above. However, Wei does not teach the follow limitation, but Lerenc does teach:  
wherein the second optimization process is performed to identify the second service provider for the transport request based on information relating to one or more other transport requests of other users (Lerenc [0049], [0050] travel routes are weighted, ranked, and selected based on the number of passengers and the shortest travel time).
One of ordinary skill in the art would have been motivated to include the teachings of Lerenc in the system of Wei for the same reasons discussed above in claim 6.

Claim 9. 
Wei discloses all of the elements of claim 2, as shown above. However, Wei does not teach the follow limitation, but Lerenc does teach:
wherein the second optimization process is performed during a second tentative assignment period associated with the second service provider and a second transport request 
One of ordinary skill in the art would have been motivated to include the carpooling of multiple user requests for a single driver in order to better service customers during high demand with a relatively lower supply of drivers. It would have been obvious to one of ordinary skill in the art before the effective filing date to include the carpooling of transportation requests as taught by Lerenc in the system of Wei, since the claimed invention is merely a combination of old elements in the art of transportation services, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Wei’s system with the improved functionality to serve more customers with fewer drivers thereby increasing revenue of the transportation provider.]

Claim 15. 
Wei in view of Lerenc teaches all of the elements of claim 15 as shown above in claim 6.

Claim 17. 
Wei in view of Lerenc teaches all of the elements of claim 17 as shown above in claim 8.

Claim 18. 
Wei in view of Lerenc teaches all of the elements of claim 18 as shown above in claim 9.

Claim 21. 
Wei in view of Lerenc teaches all of the elements of claim 21 as shown above in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628